DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,542,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a clip comprising a first and second curved leg members having a proximal and distal end portions, the proximal end portions being joined by a hinge, a portion of the first curved member being received between the first and second rows of teeth in a closed configuration, and a first and second pair of bosses extending transversely from opposite sides of the distal portions of the leg members.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,445,820. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a clip having a first and second curved members having proximal and distal end portions, the proximal end portions being joined by a hinge, and the curved leg members having a first and second clamping inner surface, a first and second pair of bosses extending transversely from the distal end of the first and second leg members, a plurality of teeth on the second vessel clamping inner surface.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallagher et al. US 2005/0165423 in view of Wilson, JR. US 2004/0059359.
Regarding claims 1-3, 8, 10, Gallagher et al. discloses a clip comprising: first and second curved leg members (first leg 104, second leg 102, figure 1) having respective proximal (at hinge 106) and distal end portions (tip portions 126, 128, figure 1) and curved vessel clamping inner surfaces (inner surfaces 112, 108 figure 1), the curved vessel clamping inner surface of the first curved leg member and the curved vessel clamping inner surface of the second leg member have matching radii of curvature (figures 1, 4, paragraph 0026), the proximal end portions being joined by a hinge 106 (figure 1), wherein a portion 134 of the first curved leg member is within the second curved leg in a closed configuration on the centerline of the clip (within groove 136, in closed configuration figures 2, 4, 5). 
Gallagher et al. does not disclose a first and second rows of teeth extending from the second curved leg member transversely separated from each other on opposite sides of a centerline of the curved vessel clamping inner surface of the second curved leg member, wherein the portion of the first curved leg member is received between the first and second rows of teeth in a closed configuration.
Wilson, JR. teaches a ligating clip having a first and second curved leg members (legs 22, 24, figure 1), a first and second rows of teeth extending from the second curved leg member transversely separated from each other on opposite sides of a centerline of the curved vessel clamping inner surface of the second curved leg member (protrusions or teeth 76 in two rows on each side of centerline of clip of the leg, see annotated figure 2 below), the first and second set of rows are staggered along the second curved leg member (figure 2), the teeth of the first row are teeth are longitudinally separated from each other along the second curved leg member, and the teeth of the second row of teeth are longitudinally separated from each other along the second curved member (figure 2, teeth 76 are spaced along the longitudinal axis of leg 24, a few teeth in each row are indicated with arrows along the longitudinal axis in annotated figure 2 below), to provide a configuration of teeth or protrusions that will engage tissue of the vessel being clamped and assist in preventing the vessel from sliding laterally or longitudinally during or following closure of the clip (paragraph 0028).

    PNG
    media_image1.png
    752
    646
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gallagher et al. with first and second staggered rows of teeth on opposite sides of a centerline along the longitudinal axis of the of the curved vessel clamping surface of the second curved member, as taught by Wilson, JR., to provide a configuration of teeth or protrusions that will engage tissue of the vessel being clamped and assist in preventing the vessel from sliding laterally or longitudinally during or following closure of the clip.
Regarding claim 4, Gallagher et al. discloses wherein the curved vessel clamping inner surface of the first curved leg member has a convex radius of curvature facing the second curved leg member, and the curved vessel clamping inner surface of the second curved leg member has a concave radius of curvature facing the first curved leg member (paragraph 0026).   Examiner notes that although Gallagher et la. discloses the first having a convex inner surface 112 and the second leg having a concave inner surface 108, the surfaces having complementary arcuate profiles (paragraph 0026), and although opposite as claimed, it would have been obvious to one having ordinary skill in the art to rearrange the parts to form a complementary arcuate profile on opposite legs to comprise concave and convex inner surfaces, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 5, Gallagher et al. further comprises a first pair of bosses (bosses 152, 254) extending transversely from opposite sides of the distal end portion of the first curved leg member (extending transversely on distal end of leg member 104, figures 1, 3), and a second pair of bosses (bosses 146, 148) extending transversely from opposite sides of the distal end portion of the second curved leg member (extending transversely on distal end of leg 102, figures 1, 3).
Regarding claim 6, Gallagher et al. discloses the hinge being integral to the first and second leg members (figure 1), the hinge being resilient (paragraph 0009), and the hinge includes a continuous inner surface 116 and a continuous convex outer surface 118 (paragraph 0027).
Regarding claim 7, Gallagher et al. discloses each of the first and second curved leg members has a curvature extending from the respective proximal end portion to the respective distal end portion (for example, figure 1).
Regarding claim 9, Gallagher et al. discloses wherein the second curved leg member terminates at a distal end in a hook member 126 curved toward the first curved leg member (figure 1, paragraph 0028), the first curved leg member terminates at a distal end in a complimentary locking portion 128 to the hook member (paragraph 0010, 0028), and the hook member is configured to extend about the distal end of the second curved leg member to lock the clip in the closed configuration when the first and second curved leg members are moved to the closed configuration (figure 4, paragraph 0033).   Examiner notes that although Gallagher et la. discloses the second leg terminating in a hook, and the first leg member having a complimentary locking portion to the hook member, which is opposite as claimed, it would have been obvious to one having ordinary skill in the art to rearrange the parts to have the hook member on a distal end of the first curved leg and the complimentary locking portion being located on the second curved leg, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771       

/DIANE D YABUT/               Primary Examiner, Art Unit 3771